DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

This present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2022, with the claims submitted on 12/06/2021, has been entered.  

Claims 4, 7, 10, and 13 have been amended, 
Claims 1-3, 8, 9, 14, and 15 have been cancelled, and 
Claims 4-7 and 10-13 are currently pending.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4-7 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claims 4-7 and 10-13, claim 4 recites the limitation “wherein the identification of the plurality of pillars corresponding to of each products …” in line 27 it is unclear what this term encompasses.  Examiner’s Note:  For the purposes of this examination the examiner is going to assume the limitation reads “corresponding to each of the products …”.
Claims 5-7 depend from claim 4 discussed above and do not cure its deficiencies.
Claims 10-13 are rejected for similar reasons.

In regards to claims 4-7 and 10-13, claim 4 recites the limitation “… wherein the plurality of pillars best differentiate the products in the product space of the products;” in lines 29-30 it is unclear what this term encompasses.  “Best” is a relative term and the applicant does not define how this is the “best” as such it is unclear what the applicant Examiner’s Note:  For the purposes of this examination the examiner is going to assume the “best” is based on the highest scoring.
Claims 5-7 depend from claim 4 discussed above and do not cure its deficiencies.
Claims 10-13 are rejected for similar reasons.

In regards to claims 4-7 and 10-13, claim 4 recites the limitation “displaying a given product in the widget, the given product selected, using a reverse-lookup dictionary, from the plurality of products based on the selection of the combination of the plurality of pillars and the affinity of each product of the plurality of products to each of the pillars pillar of the plurality of pillars” and later recites the limitation “constructing the reverse-lookup dictionary including each of the products and affinities corresponding to the plurality of pillars selected from among the candidate pillars.”.  It appears there is a circular loop here where the reverse-lookup dictionary is used to select the pillars and the pillars are used to create the reverse-lookup dictionary.  Examiner’s Note:  For the purposes of this examination the examiner is going to assume the reverse-lookup dictionary is produced and then used to select the pillars.
Claims 5-7 depend from claim 4 discussed above and do not cure its deficiencies.
Claims 10-13 are rejected for similar reasons.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 4-7 and 10-13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 4-7 and 10-13, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The Claims 4-7 and 10-13 are directed to a process and/or machine, however the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 4-7 and 10-13 are directed to sending and receiving data to display a product which is an advertisement for that product.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 4-7 and 10-13 are determined to be directed to an abstract idea by analyzing the individual elements and the combination as explained below:

STEP 1: Representative claim 1 is directed toward an apparatus, which is a statutory category of invention.
STEP 2a – Prong One: Under the 2019 PEG, the claims must be determine if the contain an abstract idea.
Independent Claim 4, which is representative of Independent Claim 10, recites, in part, 
parsing content from a corpus comprising documents describing a plurality of products; (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea)
parsing each of the documents within the corpus to identify the plurality of products and identify one or more modifiers for each of the plurality of products; (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea)
creating a semantic matrix comprising a plurality of cells populated with a frequency count of each of the modifiers for each of the plurality of products; (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea)
identifying, using the semantic matrix, a plurality of pillars from the content, wherein the pillars are descriptors describing a product space of the products; (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea)
determining an affinity of each product of the plurality of products to each pillar of the plurality of pillars, wherein the affinity of each product is calculated by determining semantic distances between the descriptors of the product and descriptors of the plurality of pillars; 
receiving, … …, a single selection associated with a combination of the plurality of pillars; and (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea)
displaying a given product in the widget, the given product selected, using a reverse-lookup dictionary, from the plurality of products based on the selection of the combination of the plurality of pillars and the affinity of each product of the plurality of products to each of the pillars pillar of the plurality of pillars, (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea)
wherein identifying the plurality of pillars from the content comprises:
identifying a set of the modifiers in the semantic matrix appearing at least a given number of times in the corpus, wherein the set of the modifiers appearing at least the given number of times are candidate pillars; (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea)
scoring the candidate pillars based on the semantic distances to the products, wherein the semantic distances are cosine distances calculated between vectors representing the candidate pillars and the products;
wherein the identification of the plurality of pillars corresponding to of each products comprises selecting the plurality of pillars from among the candidate pillars using the scoring, wherein the plurality of pillars best differentiate the products in the product space of the products; and
constructing the reverse-lookup dictionary including each of the products and affinities corresponding to the plurality of pillars selected from among the candidate pillars.  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea)  
These limitations set forth a concept of sending and receiving data to display a product which is an advertisement for that product.  This concept falls within the methods of organizing human activity, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) grouping identified by the 2019 PEG. As such, the claims are determined to recite an abstract idea. 
STEP 2a – Prong Two: Under the 2019 PEG, the additional elements of the claims must be considered for whether they integrate the abstract idea into a practical application. The claims describe the additional element of a computer.  However the computer is recited at an extreme level of generality and is interpreted as a generic computing device, and its incorporation amounts to implementing the abstract idea on a computer. Per the 2019 PEG, simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea. Figures 1 and 9 and their related text and Paragraphs 0093-0102 of the specification (US Patent Application Publication No. 2020/0013091 A1 – hereinafter specification and/or disclosure) detail any combination of a generic computer system program to perform the method.  Paragraph 0096 specifically details a generic computer where it mentions “… the computer system is a general-purpose computer system that becomes a specific purpose computer system when executing routines of the present disclosure.” (emphasis added)  However, these limitations simply generally link the use of the judicial exception to a particular technological environment. Per the 2019 PEG, such a general linking does not constitute a practical application of the abstract idea. There are no further additional elements. Therefore, as the additional elements of the claims do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
STEP 2b: Under the 2019 PEG, the additional elements of the claims must be considered against for whether they constitute significantly more than the abstract idea. As previously noted, the claims describe the additional element of a computer. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, per MPEP 2106, receiving and transmitting data over a network is a well-known, routine, and conventional computer functionality (Symantec), and processing that data network is a well-known, routine, and conventional computer functionality (Versata Dev. Group, Inc. v. SAP Am), and storing data and electronic recordkeeping is a well-known, routine, and conventional computer functionality (Alice Corp).   

Dependent Claims 5-7 and 11-13 further describe the abstract idea, and do not set forth further additional elements. 
Claims 5-7 and 11-13 are more limitations of the abstract idea without integration into a practical application. 
Conclusion: Accordingly, because the Applicant's claims reflect claims the Courts have determined to be abstract ideas, the Applicant’s claims likewise are directed to abstract ideas.  Therefore, claims 4-7 and 10-13 either alone and/or as an ordered combination of elements are therefore not drawn to eligible subject matter as they are directed to an abstract idea.  Therefore, as the dependent claims remain directed to an abstract idea and as the additional elements of the dependent claims do not constitute a practical application, the dependent claims or the claims as a whole are not patent eligible.  

Novelty Over Prior Art 

The independent claims of the present invention recite a method and a non-transitory computer readable storage medium for sending and receiving data and processing data to select media information (targeted content).  

The prior art teaches the general concept of the claims and Byron et al. (US Patent Application Publication No. 2019/0095960 A1 – Hereinafter Byron) teaches using distances between vectors/descriptors (semantic distance) using cosine in at least paragraph 0032.  Regardless, the combination of concepts is unique and the argument that it would not have been obvious to one of ordinary skill in the art to combine the references to produce the invention has merit.  Combining these references, in the particular order, and the particular pieces of each reference to arrive at the invention would not have been obvious to one of ordinary skill at the time of the invention.  Therefore the claims are found to be allowable over the prior art of record.  

Response to Arguments

Applicant argues Enfish and McRO hold sway.  However, the Examiner points out that the relevant question is whether the claims as a whole “focus on a specific means or method that improves the relevant technology,” or instead are “directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery.” See McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016), citing Enfish, LLCv. Microsoft Corp., 822 F.3d 1327, 1336 (Fed. Cir. 2016). Here, the Examiner finds no such technological advance or improvement to technology. Just a way to present content.  Further, there is no indication in the Specification that any technologically novel or inventive hardware is required to perform the method. See Affinity Labs of Texas, LLC v. DIRECTV, LLC, 838 F.3d 1253, 1263 Enfish, 822 F.3d. at 1336 (focusing on whether the claim is “an improvement to [the] computer functionality itself, not on economic or other tasks for which a computer is used in its ordinary capacity”).  Simply put, “relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.” OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (citing Alice, 134 S. Ct. at 2359); see also Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d at 1367 (“claiming the improved speed or efficiency inherent with applying the abstract idea on a computer [does not] provide a sufficient inventive concept”).  Thus, in sum, “the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.”  Elec. Power Grp., 830 F.3d at 1354.

Applicant again argues the 101 rejection is not valid since the claim invention is similar to example 37 and Core Wireless.  The examiner respectfully disagrees as Core Wireless was patent eligible because it made the GUI better on a small screen by showing the menu of unopened apps on the small screen, in essence changing the operation of the system. Core Wireless changed the operation of the system by presenting a menu of an “unopened/unlaunched” application making it “significantly more”.  Similarly example 37 change the operation of the “system”.  Applicant’s invention changes what is displayed in a GUI and does NOT change the operation of the mobile device/system.  

All arguments have been considered and are not persuasive.  All other arguments are believed to have been addressed and therefore moot in view of the new grounds of rejection above.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571)272-5044 and fax number is (571) 273-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/Michael W Schmucker/
Primary Examiner, Art Unit 3681